Citation Nr: 9920033	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-16 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the thoracic spine at T-11, with minimal 
compression, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1955 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO), which denied the benefits sought on 
appeal.  That rating decision denied service connection for a 
low back disorder, and assigned a 10 percent evaluation for 
the veteran's service-connected residuals of a fracture of 
the thoracic spine at T-11, with minimal compression.  The 
veteran appeals the denial of service connection, and the 
assigned evaluation for his thoracic spine disability.

The veteran's representative, in his presentation, has raised 
the issue of clear and unmistakable error in a July 1959  
rating decision which assigned a non-compensable disability 
evaluation for a fracture of the thoracic spine at T-11, with 
minimal compression.  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a low 
back disorder is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  The veteran's residuals of a fracture of the thoracic 
spine at T-11, with minimal compression, are manifested by 
demonstrable deformity of vertebral bodies, and more than 
slight limitation of motion of the dorsal spine; but not 
manifested by spinal cord involvement, abnormal mobility or 
ankylosis.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The schedular criteria for an evaluation of 20 percent 
for residuals of a fracture of the thoracic spine at T-11, 
with minimal compression, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5285, 5286, 5288, 5291 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that he is entitled to service 
connection for a low back disorder, which he relates to an 
injury in service resulting from an auto accident.  He also 
maintains that the evaluation assigned for his service 
connected residuals of a fracture of the thoracic spine at T-
11, with minimal compression, does not reflect the severity 
of that disability.  He asserts that this disability has 
worsened in recent years, is very painful, and that his range 
of motion is very limited.

Factual Background

Service medical records show that in November 1955, the 
veteran was injured in an auto accident involving a car in 
which the veteran was a passenger.  Treatment records show 
that injuries included a fracture at the pelvis and the 11th  
thoracic vertebrae.  Service medical records do not contain 
any evidence referable to any low back or lumbar spine injury 
or disorder.  

The report of a March 1959 VA examination shows a history of 
injury from the inservice auto accident, which reportedly 
resulted in a ruptured spleen, contusion of the caecum 
without perforation, a simple comminuted fracture of the left 
iliac crest without artery or nerve involvement, and a 
compression fracture of the 11th thoracic vertebra.  The 
veteran complained of an inability to do any heavy lifting 
due to the pain in his back, which did not radiate into 
either lower extremity.  No findings or diagnosis was made 
referable to a low back disorder.  

VA clinical treatment records from December 1997 to March 
1998 show that the veteran was seen periodically for back 
pain.  A December 1997 treatment record contains a past 
medical history of chronic back pain due to an on the job 
lifting injury in November 1996.  Records during this period 
contain diagnoses including degenerative joint disease, and 
low back pain.

The report of an April 1998 VA examination shows a history 
that the veteran sustained compression fractures of his lower 
thoracic spine as a result of the November 1955 auto 
accident.  The veteran reported that over the years he had 
increasingly severe pain, and was forced to retire from his 
occupation due to increasing pain in the upper back.  He 
indicated that he had particularly severe symptoms when he 
raised his hands above shoulder level.  He complained that he 
presently had constant pain in the mid and lower thoracic 
spine, which occasionally radiated to his left knee.  The 
pain was noted to be aggravated by bending, twisting, and 
lifting, and was relieved only by lying supine.  

On examination during the April 1998 VA examination, the 
veteran walked with a slightly exaggerated thoracic kyphosis, 
and tended to splint his back while he moved about the 
examining room and while he climbed on and off the examining 
table.  On examination, the pelvis was level with no list or 
scoliosis.  There was an increase in the thoracic kyphosis of 
approximately 15 degrees.  There was tenderness over the mid 
and lower thoracic spine.  The veteran complained of pain on 
attempted flexion of the thoracic spine beyond 45 degrees, on 
extension beyond the neutral position, or on lateral bending 
to either side beyond 15 degrees.  On neurological 
examination, the lower extremities showed that the heel and 
toe gait were intact, but apparently painful.  Straight leg 
raising was negative.  The deep tendon reflexes were 2+ 
overall.  Peripheral sensation and pulses were normal.  The 
report noted that a December 1997 X-ray of the thoracic spine 
showed multiple anterior compression deformities of the mid 
and lower thoracic spine.  The diagnosis was healed multiple 
anterior compression fractures of the thoracic spine. 
Analysis

 The veteran is seeking service connection for a low back 
disorder.  The legal question to be answered initially is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of this claim.  38 U.S.C.A. § 
5107(a).  As will be explained below, the Board finds that 
this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131  (West 1991); 
38 C.F.R. § 3.303 (1998).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, the Court), lay observation 
is competent.  
If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The veteran's service medical records show no indication of 
any treatment for, or diagnosis of, a low back disorder 
during his period of service.  His service medical records 
show that other disorders, including his service-connected 
thoracic spine disability, were due to an inservice auto 
accident.  These service medical records do not show, 
however, that he had any low back disorder.  

Various private treatment records show that the veteran was 
seen following his separation from service for complaints of 
a low back condition, which was diagnosed as low back pain.  
However, the first post-service indication of any low back 
disorder was in December 1997, when he was diagnosed with low 
back pain.  

The record does show that the veteran currently has a low 
back disorder diagnosed as low back pain.  However, this was 
first documented in December 1997, many years after his 
separation from service, and the veteran has submitted no 
medical evidence to relate this current low back pain 
disorder to his military service.  On the contrary, a past 
medical history reported contemporaneously with treatment in 
December 1997, indicates that the veteran's low back pain 
resulted from a lifting injury on the job in November 1996.

The veteran claims that he developed a low back condition due 
to injuries sustained in an accident during service, and that 
his current low back pain disorder is due to this reported 
inservice injury.  He has offered no competent evidence, 
however, to establish such a relationship other than his own 
unsubstantiated contentions.  While the veteran is certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The service medical 
records do not show any low back disorder during service, and 
as the veteran has submitted no medical opinion to support 
his claim that his current low back disorder is in anyway 
related to his period of service.  Therefore, the Board finds 
that he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. 
§ 5107.  Hence, the benefit sought on appeal is denied.  

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

The veteran also is seeking an evaluation in excess of 10 
percent for his service-connected residuals of a fracture of 
the thoracic spine at T-11, with minimal compression.  He 
contends that the evaluation assigned for that disability 
does not accurately reflect its severity, which he asserts 
has increased in recent years.  As a preliminary matter, the 
Board finds that the veteran's claim is plausible and, thus, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim 
of entitlement to an increased evaluation for a service-
connected disability is a well-grounded claim).

The Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  The veteran has been provided a recent VA 
examination to evaluate his back disorder, and various  
treatment records have been obtained.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records as well as all 
other evidence of record pertaining to the history of his 
service-connected back disability.  The Board has identified 
nothing in this historical record which suggests that the 
current evidence is not adequate to fairly determine the 
rating to be assigned for this disability.

An August 1998 rating decision increased the assigned 
evaluation for the veteran's service-connected back 
disability from a noncompensable level to 10 percent.  That 
decision evaluated the veteran's back disability under the 
criteria for residuals of fracture of vertebra, under 
38 C.F.R. § 4.71a Diagnostic Code 5285; and under the 
criteria for limitation of motion of the dorsal spine, under 
38 C.F.R. § 4.71a Diagnostic Code 5291.  The decision to 
increase the assigned evaluation was based on a determination 
that evidence from a recent VA examination report and other 
recent medical records showed that the veteran currently had 
symptoms considered to be manifest by moderate limited 
motion, and failed to show criteria necessary for an 
evaluation in excess of 10 percent.  On resolving reasonable 
doubt in favor of the veteran, the rating decision increased 
the evaluation for the veteran's thoracic spine disability, 
from a noncompensable rating, to 10 percent.  The veteran 
appeals from that rating decision.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Separate diagnostic 
codes identify the various disabilities.  In reaching its 
decision, the Board must consider the complete history of the 
disability in question as well as the current clinical 
manifestations and the effect the disability may have on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2.  
However, where an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995).  Thus, those 
documents created in proximity to the respective claims on 
appeal are the most probative in determining the current 
extent of impairment. Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The Court has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board notes 
that under 38 C.F.R. § 4.40, the rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  See 38 C.F.R. § 4.45.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  Moreover, it is the intention of the rating 
schedule to recognize actually painful, unstable, or maligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joints.  See 38 C.F.R. 
§ 4.59 (1998).

The veteran's residuals of a fracture of the thoracic spine 
at T-11, with minimal compression, is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5291.  Under that code the criteria for a 10 percent 
evaluation contemplate findings reflective of moderate or 
severe limitation of motion of the dorsal spine.  Diagnostic 
Code 5291 does not provide for an evaluation in excess of 10 
percent.

The RO also has evaluated the veteran's residuals of a 
fracture of the thoracic spine at T-11, with minimal 
compression, under 38 C.F.R. § 4.71a, Diagnostic Code 5285, 
which pertains to residuals of a vertebral fracture.  Under 
this section, a vertebral fracture productive of cord 
involvement, bedridden status, or the requirement of long leg 
braces warrants a 100 percent evaluation, and a 60 percent 
evaluation is warranted for a vertebral fracture without cord 
involvement but with abnormal mobility requiring a neck brace 
(jury mast).  In other cases, a vertebral fracture is to be 
rated in accordance with definite limited motion or muscle 
spasm, with an additional 10 percent added for demonstrable 
deformity.  

The Board has carefully considered the foregoing provisions, 
as well as all of the evidence of record.  The Board finds 
that the assignment of a 10 percent evaluation under 
Diagnostic Code 5291 is appropriate, for the veteran's 
limitation of motion of the dorsal spine.  The Board also 
finds that after resolving reasonable doubt in favor of the 
veteran, an additional 10 percent is warranted for 
demonstrable deformity of vertebral body, under Diagnostic 
Code 5285.  In this respect, the veteran's condition is shown 
to include multiple anterior compression deformities of the 
mid and lower thoracic spine, which would warrant a 10 
percent evaluation under Diagnostic Code 5285.  Thus the 
Board finds that the veteran's service connected thoracic 
spine disability meets the criteria for the resulting 20 
percent evaluation.

The Board notes, however, that the evidence does not show 
that the veteran manifests disability reflecting criteria 
warranting an evaluation in excess of 20 percent for his 
thoracic spine disability.  There is no evidence of spinal 
cord involvement or abnormal mobility of the dorsal spine 
requiring a brace.  Therefore, the criteria for a higher 
evaluation under Diagnostic Code 5285 have not been met.  
There is also no evidence of complete bony fixation 
(ankylosis) of the spine at a favorable angle (the criteria 
for a 60 percent evaluation under Diagnostic Code 5286) or 
unfavorable ankylosis of the dorsal spine (the criteria for a 
30 percent evaluation under Diagnostic Code 5288).

In reaching the foregoing determinations, the Board has 
considered the complete history of the veteran's thoracic 
spine disability.  The Board has also considered the current 
clinical manifestations of this disability and its effect on 
the veteran's earning capacity, as well as the effects upon 
his ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  The functional impairment which can be attributed to 
pain or weakness has also been considered, see 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. at 206.  In this 
regard, the Board observes that the veteran has complained of 
thoracic back pain with range of motion testing.  However, VA 
clinical treatment records indicate that the veteran's back 
pain has at least in part been associated with low back pain, 
which is associated with the lumbar region of the spine.  
These treatment records over several months in 1997 through 
March 1998 generally contain diagnoses of low back pain, as 
opposed to association with the thoracic spine region of the 
back.

Thus, the evidence indicates that during that recent time 
period, the veteran's back pain and related functional loss 
were secondary to the veteran's nonservice-connected low back 
pain disorder, rather than to his service-connected residuals 
of a fracture of the thoracic spine at T-11, with minimal 
compression.  Therefore, there is little basis for a higher 
evaluation due to painful motion or functional loss due to 
pain.  See 38 C.F.R. §§ 4.40, 4.45 (1998); see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).  Overall, the Board 
has considered all pertinent diagnostic criteria but finds no 
basis for an evaluation in excess of 20 percent for the 
veteran's service-connected residuals of a fracture of the 
thoracic spine at T-11, with minimal compression. 

In this case, the Board has based its decision upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected residuals of a fracture of the 
thoracic spine at T-11, with minimal compression, have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, or have 
necessitated frequent periods of hospitalization.  Overall, 
in the absence of the factors noted above, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1998).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).



ORDER

In the absence of evidence of a well grounded claim, service 
connection for a low back disorder is denied.

A 20 percent disability evaluation for residuals of a 
fracture of the thoracic spine at T-11, with minimal 
compression, is granted subject to the laws and regulations 
governing the payment of monetary benefits.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 


